No opinion. Munder, Acting P. J., Latham, Kleinfeld and Benjamin, JJ., concur; Martuseello, J., dissents and votes to reverse the judgment insofar as appealed from and to dismiss the complaint, with the following memorandum: In my opinion, the evidence tendered is insufficient to prove plaintiff’s allegation that a contract to insure title was made by Rosen, the alleged agent for defendant, and Rich, plaintiff’s attorney. The mere fact that the record revealed that Rosen prepared a title report and delivered it to Rich is no proof that Rosen had agreed with Rich to prepare such a report, much less that Rosen had agreed with Rich to insure title, particularly in view of Rich’s admission that no premium was paid either by him or plaintiff for title insurance. Furthermore, the circumstantial evidence adduced at the trial *578was likewise insufficient to show that Rosen was an agent of defendant who could bind defendant to insure title.